Title: William Cranch to James Madison, 4 February 1836
From: Cranch, William
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Washington D. C.
                                
                                4th. feb. 1836
                            
                        
                        
                        I had the honor, yesterday, to receive your favor of the 31st. ulto. enclosing a letter from Mr. McCleland of
                            Balto. communicating his ideas respecting the Washington Monument, and shall lay it before the Board of Managers. At the meeting of the Board on the 3d. instant, a resolution was proposed to advertise for plans &
                            estimates; but as we cannot yet form a correct idea of the amount of the fund which may probably be raised, its
                            consideration, for the present, was postponed.
                        
                        The reports from our collectors are as favorable as could reasonably be expected; and we think the public
                            confidence (which is all that is wanted) will increase as the thing proceeds. My own impression is that we ought not to
                            ask for a plan of a monument that should cost much more, or less, than one million of dollars.
                        A plan which would cost less would be unworthy of the Nation & of the man; and it is probable that
                            the fund to be raised by voluntary contribution will not much exceed that amount.
                        Having been informed that a sum of money was subscribed, in Virginia, some years ago, towards the erection of
                            a Monument to the memory of Washington, in that State, which, having been found inadequate to the object, was deposited in
                            the public treasury, where it still remains; and having been also informed that there seems to be a disposition in the
                            Legislature to permit it, with the assent of the contributors, to be added to our fund; the Board of Managers of the
                            Society, at its last meeting, ordered a memorial to be drawn up, and presented to the General Assembly, to that effect,
                            which will be signed by the members of the board here, and forwarded to you for your signature, if you approve it. It will
                            be accompanied by a letter from myself, written at the request of the board, asking the favor of your signature and
                            co-operation, as far as, in your judgment it may be proper, and as your convenience may permit.
                        At the last meeting of the Board, also, a committee was appointed to ask leave of Congress to erect the
                            Monument on some part of the Mall between 7th. street west and the river Potomac. The site may probably be at the
                            intersection of a line drawn due west from the centre of the Capitol, with a line drawn due south from the centre of the
                            President’s house. With the highest respect I am, Sir, your obedt. servt.
                        
                        
                            
                                W. Cranch.
                            
                        
                    